—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about March 11, 1997, which, insofar as appealed from, denied plaintiffs motion to compel defendant to provide an inventory of her jewelry, unanimously affirmed, with costs.
Plaintiff fails to show that the absence of a provision in the *221parties’ separation agreement requiring defendant to provide an inventory of her jewelry was an oversight and not an intentional omission. The agreement, which contains a standard merger clause and prohibits oral modifications, required other inventories but was silent with respect to the jewelry. We also find that the separation agreement did not place defendant’s jewelry in trust for the parties’ daughter. We have considered plaintiffs other arguments and find them to be without merit. Concur—Ellerin, J. P., Williams, Tom and Mazzarelli, JJ.